Case: 13-11633      Date Filed: 11/19/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 13-11633
                                Non-Argument Calendar
                              ________________________

                      District Court No. 1:12-cv-01104-WSD



ANJI REDDY BODANA, DVM,

                                                           Plaintiff-Appellant,

                                        versus

MERRY CAGLE,
In her individual capacity,
                                                           Defendant-Appellee.

                              ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________


                                  (November 19, 2013)

Before WILSON, HILL, and ANDERSON, Circuit Judges.
               Case: 13-11633      Date Filed: 11/19/2013    Page: 2 of 2




PER CURIAM:


      Having reviewed the record and considered the argument of the parties

contained in their briefs, we affirm the district court in all respects related to this

appeal for the reasons stated by the district court.

      AFFIRMED.




                                            2